Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 3, 2020

                                          No. 04-19-00899-CV

                                  IN RE Corey Michael MANSOUR

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

        On December 31, 2019, relator filed a document entitled “Respondent’s Notice of
Appeal/Mandamus.” If relator desires to file a petition for writ of mandamus, he must do so no
later than January 21, 2020. The petition must comply with Texas Rule of Appellate
Procedure 52. If relator does not file a petition for writ of mandamus by January 21, 2020, this
original proceeding will be dismissed for want of prosecution.

           It is so ORDERED on January 3, 2020.

                                                                       PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
  This proceeding arises out of Cause No. 2012CI13803, styled In the Interest of M.C.S. and M.E.S., Children,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.